DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-8, 10-14, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 8, 2022.  Claims 1, 2, 9, and 15 are examined in this Office Action.
The Examiner called Applicant to request an election of species to be examined (protein from claim 2 and sequence from claim 1); however, Applicant was not able to provide an answer over the phone in the time frame that the Examiner needed.  The Examiner is focusing on ALPL1 and SEQ ID NO: 22 because ALPL1 is the first protein recited in claim 2 and SEQ ID NO: 22 is the first sequence for the genus of ALPL1 proteins recited in claim 1.

Information Disclosure Statement
The listings of references in the specification on pp. 41-47, 67-72, 93-98, and 102-3  are not proper information disclosure statements.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities:
On pages 3-4 there are acronyms that appear without having been first defined.
The descriptions of Figures 2, 8, and 9 need better explanation as to what is depicted in the figures.  It is unclear what the figures are showing and what relevance they have to the invention.  For claim 2, the figure does not appear to be depicting a treemap, rather it is a grouping of rectangular boxes. There should be some explanation as to what “gene ontology terms” and “sematic analysis” are and how these relate to the claimed invention.
On page 65, in the last four lines, there is underlined text, and there is no apparent reason for this text to be underlined.  
The disclosure is objected to because it contains multiple embedded hyperlinks and/or other forms of browser-executable code (Spec pp. 40, 65-6, and 93). Applicant is required to delete the embedded hyperlinks and/or other forms of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code (i.e. www.).  Applicant is advised to look through the entire specification for these hyperlinks, because the pages listed by the Examiner may not be the exhaustive list. See MPEP § 608.01.
Appropriate correction is requested.
Improper Markush Groups
Claims 1, 2, 9, and 15 are are rejected under the judicially-created basis that claims 1 and 2 each contain an improper Markush grouping of alternative. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.
The improper Markush groupings includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or common use that flows from the substantial structural feature and/or common use that flows from the substantial structural feature for the following reasons:
For claim 2, the Markush grouping includes: ALPL1, UGT75D1, CYP709B2, CYP709B1, and CYP72A15.  These five proteins are quite different from one another and do not share a substantial structural feature and a common use that flows from the substantial structural feature.
For claim 1, there are multiple different types of proteins and 39 different amino acid sequences.  A sequence alignment between SEQ ID NO: 22 and each of the other sequences shows that there is very little sequence homology. SEQ ID NO: 26 is the highest with a 22.8% match and all the rest are 8.6% match or lower; see alignments appended to this Office Action.  This lack of homology demonstrates a lack of a shared substantial structural feature that confers a common use.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or groupings of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 USC 134 and 37 CFR 41.31 (a)(1).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 9, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a plant cell modified to increase the expression or enzyme activity of at least one protein selected from a Markush grouping that includes ALPL1 and SEQ ID NO:22 (claims 1 and 2); and to a plant, seed, part, progeny or a sexual propagate comprising the plant cell (claims 9 and 15). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitation of “modified to increase the expression or enzyme activity” does not specify any particular modification; and the Applicant’s own data show that ALPL1 expression is increased by drought conditions (Spec 106).  Because the ALPL1 sequences in claim 1 are from a naturally occurring weed, Echinochcloa colona (also known as “junglerice”), and these weeds naturally grow outdoors in fields in many places, these weeds have been exposed to severe drought conditions over the years without any efforts from any humans to make the drought happen.  Applicant’s own data show that when these naturally occuring weeds are exposed to drought the expression of ALPL1 inherently is increased compared to the same plant that was not exposed to drought.  For this reason, the claims do not include any structural features that are “significantly more” than a naturally occuring weed in a severe drought.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chauhan et al. (Weed Science (2010) Vol. 58; pp. 132-135).
The claims are directed to a plant cell modified to increase the expression or enzyme activity of at least one protein selected from a Markush grouping that includes ALPL1 and SEQ ID NO:22 (claims 1 and 2); and to a plant, seed, part, progeny or a sexual propagate comprising the plant cell (claims 9 and 15).
Chauhan teaches junglerice plants (Echinochloa colona) grown from seeds planted in pots (Chauhan 132).  They teach that water stress from soil moisture at 25% FC or below reduced seed production in junglerice compared with moister conditions (Chauhan 135), and this demonstrates that 25% field capacity (FC) is considered a drought condition for junglerice.  Chauhan exposed some of the junglerice to 12.5% FC (Chauhan 133) which is an even more severe drought condition than 25%.  Applicant’s own data show that when junglerice plants are subjected to severe drought condition expression of ALPL1 is elevated (Spec 106), therefore, the plants taught by Chauhan would have inherently had an increase in ALPL1 demonstrating that they were “modified” by having been exposed to drought in a way that increased the ALPL1 expression relative to a control junglerice plant that was not exposed to drought conditions.  With regard to SEQ ID NO: 22, this is a native ALPL1 sequence from Echinochloa colona, and claim 1 allows for as little as 80% identity to SEQ ID NO: 22 which would inherently cover the natural diversity of sequences between different Echinochloa colona isolates.

Summary
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784. The examiner can normally be reached M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        
Alignments between SEQ ID NO: 22 and the other sequences recited in claim 1:

                             GenCore version 6.4.1
                  Copyright (c) 1993 - 2022  Biocceleration Ltd.


OM protein - protein search, using sw model

Run on:         October  6, 2022, 13:06:48 ; Search time 1 Seconds
                                           (without alignments)
                                           2.245 Million cell updates/sec

Title:          US-16-683-540-22
Perfect score:  1176
Sequence:       1 MDERDRIRFEYLNNKIWKND..........LRVPQGNCRYIPYLNIPCHL 217

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       38 seqs, 10347 residues

Total number of hits satisfying chosen parameters:      38

Minimum DB seq length: 0
Maximum DB seq length: 2000000000

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 45 summaries

Database :       16683540Q2.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     268   22.8    212  1  US-16-683-540-26           Sequence 26, Appl
     2     101    8.6    199  1  US-16-683-540-25           Sequence 25, Appl
     3    81.5    6.9    170  1  US-16-683-540-24           Sequence 24, Appl
     4    62.5    5.3    370  1  US-16-683-540-27           Sequence 27, Appl
     5    58.5    5.0    185  1  US-16-683-540-23           Sequence 23, Appl
     6    40.5    3.4    372  1  US-16-683-540-5            Sequence 5, Appli
     7      39    3.3    230  1  US-16-683-540-16           Sequence 16, Appl
     8    38.5    3.3    126  1  US-16-683-540-37           Sequence 37, Appl
     9      36    3.1    173  1  US-16-683-540-17           Sequence 17, Appl
    10      36    3.1    629  1  US-16-683-540-3            Sequence 3, Appli
    11    35.5    3.0    226  1  US-16-683-540-36           Sequence 36, Appl
    12      35    3.0    380  1  US-16-683-540-28           Sequence 28, Appl
    13      35    3.0    380  1  US-16-683-540-30           Sequence 30, Appl
    14      34    2.9    195  1  US-16-683-540-31           Sequence 31, Appl
    15    33.5    2.8    154  1  US-16-683-540-33           Sequence 33, Appl
    16    33.5    2.8    258  1  US-16-683-540-20           Sequence 20, Appl
    17    33.5    2.8    346  1  US-16-683-540-32           Sequence 32, Appl
    18    33.5    2.8    529  1  US-16-683-540-38           Sequence 38, Appl
    19    32.5    2.8    222  1  US-16-683-540-6            Sequence 6, Appli
    20    32.5    2.8    257  1  US-16-683-540-39           Sequence 39, Appl
    21      32    2.7    121  1  US-16-683-540-21           Sequence 21, Appl
    22      32    2.7    286  1  US-16-683-540-14           Sequence 14, Appl
    23      32    2.7    292  1  US-16-683-540-2            Sequence 2, Appli
    24      32    2.7    350  1  US-16-683-540-35           Sequence 35, Appl
    25      31    2.6    489  1  US-16-683-540-9            Sequence 9, Appli
    26      30    2.6    423  1  US-16-683-540-8            Sequence 8, Appli
    27    29.5    2.5    188  1  US-16-683-540-4            Sequence 4, Appli
    28      29    2.5    210  1  US-16-683-540-10           Sequence 10, Appl
    29      29    2.5    380  1  US-16-683-540-11           Sequence 11, Appl
    30      29    2.5    380  1  US-16-683-540-12           Sequence 12, Appl
    31    27.5    2.3    148  1  US-16-683-540-7            Sequence 7, Appli
    32    27.5    2.3    244  1  US-16-683-540-13           Sequence 13, Appl
    33    27.5    2.3    248  1  US-16-683-540-1            Sequence 1, Appli
    34      27    2.3    271  1  US-16-683-540-18           Sequence 18, Appl
    35    26.5    2.3    143  1  US-16-683-540-19           Sequence 19, Appl
    36    26.5    2.3    271  1  US-16-683-540-15           Sequence 15, Appl
    37      25    2.1    107  1  US-16-683-540-29           Sequence 29, Appl
    38      25    2.1    183  1  US-16-683-540-34           Sequence 34, Appl


                                    ALIGNMENTS


RESULT 1
US-16-683-540-26
; Sequence 26, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 26
;  LENGTH: 212
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-26

  Query Match             22.8%;  Score 268;  DB 1;  Length 212;
  Best Local Similarity   65.5%;  
  Matches   55;  Conservative    7;  Mismatches   10;  Indels   12;  Gaps    2;

Qy        146 LEPAFHGRKSHCTQNVMAAVDFDLRFTYVLAGWAGTAHDALVLRNALERENGLRVPQG-- 203
              :| :| |||:| ||||||||||||||||||||| ||||||||||:|||||||||||||  
Db          1 MEASFRGRKNHATQNVMAAVDFDLRFTYVLAGWEGTAHDALVLRDALERENGLRVPQGKF 60

Qy        204 ---NCRY-------IPYLNIPCHL 217
                 : ||        |:  :  ||
Db         61 YLVDARYGAKPGFLPPFRGVRYHL 84


RESULT 2
US-16-683-540-25
; Sequence 25, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 25
;  LENGTH: 199
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-25

  Query Match              8.6%;  Score 101;  DB 1;  Length 199;
  Best Local Similarity   26.2%;  
  Matches   51;  Conservative   27;  Mismatches   77;  Indels   40;  Gaps    9;

Qy         28 RLNKASFFHFCKLFRDRGLLQDTI---HVCVEQQVAIFFNTVGHNLKNRLVGTNYDRSGE 84
              |:::|:|   |:        :||:    : | |:||:    :      |||     | | 
Db          2 RMSRATFEAVCEELGAAVAKEDTMLRAAIPVRQRVAVCIWRLATGEPLRLVS---KRFGL 58

Qy         85 AVSRYFNKVLRAVGELRNEFIRP-------PSSATPSK------ITGNPRWDPYFKDCIG 131
               :|     ||     ::   : |       |::|  |       | |           :|
Db         59 GISTCHKLVLEVCAAIK-AVLMPKAVQWPDPAAAAASSFEAASGIAG----------VVG 107

Qy        132 AIDGTHVRASVPKDLEPAFHGRKSHCTQN--------VMAAVDFDLRFTYVLAGWAGTAH 183
              |:  ||:    ||    |:: |: |  :|        |   ||    || |  || |:  
Db        108 AMYTTHIPIIAPKANVAAYYNRR-HTERNQKTSYSITVQGVVDAAGAFTDVCIGWPGSMS 166

Qy        184 DALVL-RNALERENG 197
              || || |:||  : |
Db        167 DADVLDRSALYAQRG 181


RESULT 3
US-16-683-540-24
; Sequence 24, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 24
;  LENGTH: 170
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-24

  Query Match              6.9%;  Score 81.5;  DB 1;  Length 170;
  Best Local Similarity   23.8%;  
  Matches   43;  Conservative   24;  Mismatches   75;  Indels   39;  Gaps    7;

Qy         28 RLNKASFFHFCKLFRDRGLLQDTI---HVCVEQQVAIFFNTVGHNLKNRLVGTNYDRSGE 84
              |:::|:|   |:        :||:    : | |:||:    :      |||     | | 
Db          2 RMSRATFEAVCEELGAAVAKEDTMLRAAIPVRQRVAVCIWRLATGEPLRLVS---KRFGL 58

Qy         85 AVSRYFNKVLRAVGELRNEFIRPPSSATP-------------SKITGNPRWDPYFKDCIG 131
               :|     ||     ::   : | :   |             | | |           :|
Db         59 GISTCHKLVLEVCAAIK-AVLMPKAVQWPDPAADAAAAFEAASGIAG----------VVG 107

Qy        132 AIDGTHVRASVPKDLEPAFHGRKSHCTQN--------VMAAVDFDLRFTYVLAGWAGTAH 183
              |:  ||:    ||    |:: |: |  :|        |   ||    || |  || |:  
Db        108 AMYTTHIPIIAPKANVAAYYNRR-HTERNQKTSYSITVQGVVDAAGAFTDVCIGWPGSMP 166

Qy        184 D 184
              |
Db        167 D 167


RESULT 4
US-16-683-540-27
; Sequence 27, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 27
;  LENGTH: 370
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-27

  Query Match              5.3%;  Score 62.5;  DB 1;  Length 370;
  Best Local Similarity   21.5%;  
  Matches   42;  Conservative   29;  Mismatches   89;  Indels   35;  Gaps   10;

Qy         19 NDVTCVNMLRLNKASFF-----------HFCK---LFRDRGLLQDTIHVCVEQQVAIFFN 64
              |||      |: :  |            :||:    |   |     :| |      : : 
Db          7 NDVQFRQRYRMRRHLFLQIVQTLSIWSPYFCQRSDAFGKVGF--SPLHKCTVAMRMLAYG 64

Qy         65 TVGHNLKNRLVGTNYDRSG----EAVSRYFNKVLRAVGELRNEFIRPPSSATPSKI--TG 118
              |  |     :   |:  :     | :  :   |:   ||   :::| |:|    ::   |
Db         65 TPAH-----MWDENFRMAESTIIECMKTFCQGVIANFGE---KYLRRPTSEDIRRLLHIG 116

Qy        119 NPRWDPYFKDCIGAIDGTHVR-ASVPKDLEPAF-HGRKSHCTQNVMAAVDFDLRFTYVLA 176
                |    |   :|::|  | :  : ||     |  |   | |  : |    ||   :   
Db        117 EARG---FPGMLGSLDCMHWQWRNCPKAWRGQFTRGDIKHPTVMLEAVASHDLWIWHAFF 173

Qy        177 GWAGTAHDALVLRNA 191
              | ||: :|  ||  :
Db        174 GVAGSNNDINVLNRS 188


RESULT 5
US-16-683-540-23
; Sequence 23, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 23
;  LENGTH: 185
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-23

  Query Match              5.0%;  Score 58.5;  DB 1;  Length 185;
  Best Local Similarity   44.7%;  
  Matches   17;  Conservative    3;  Mismatches   17;  Indels    1;  Gaps    1;

Qy        161 VMAAVDFDLRFTYVLAGWAGTAHDALVL-RNALERENG 197
              |   ||    || |  || |:  || || |:||  : |
Db          3 VQGVVDAAGAFTDVCIGWPGSMSDADVLDRSALYAQRG 40


RESULT 6
US-16-683-540-5
; Sequence 5, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 5
;  LENGTH: 372
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-5

  Query Match              3.4%;  Score 40.5;  DB 1;  Length 372;
  Best Local Similarity   23.9%;  
  Matches   17;  Conservative    8;  Mismatches   19;  Indels   27;  Gaps    3;

Qy         63 FNTVGHNLK--NRLVGTNY-DRSGEAVSRYFNKVL------------------------R 95
              |:   | |   :|::|  |  : |     || : :                        |
Db        270 FDYARHFLSCCSRMLGLEYQSKRGYIGLDYFGRTVGIKIMPVGINMVQLQSLLQQPDLER 329

Qy         96 AVGELRNEFIR 106
               | ||||:| |
Db        330 QVAELRNQFHR 340


RESULT 7
US-16-683-540-16
; Sequence 16, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 16
;  LENGTH: 230
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-16

  Query Match              3.3%;  Score 39;  DB 1;  Length 230;
  Best Local Similarity   46.2%;  
  Matches    6;  Conservative    3;  Mismatches    4;  Indels    0;  Gaps    0;

Qy         29 LNKASFFHFCKLF 41
              ||:  : |||| :
Db         76 LNERFYHHFCKRY 88


RESULT 8
US-16-683-540-37
; Sequence 37, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 37
;  LENGTH: 126
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-37

  Query Match              3.3%;  Score 38.5;  DB 1;  Length 126;
  Best Local Similarity   34.6%;  
  Matches    9;  Conservative    3;  Mismatches    5;  Indels    9;  Gaps    1;

Qy        146 LEPAFHGRK---------SHCTQNVM 162
              | ||||  |         | ||: ::
Db         28 LNPAFHHEKIKRMLPVFSSCCTETII 53


RESULT 9
US-16-683-540-17
; Sequence 17, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 17
;  LENGTH: 173
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-17

  Query Match              3.1%;  Score 36;  DB 1;  Length 173;
  Best Local Similarity   31.7%;  
  Matches   13;  Conservative    6;  Mismatches   16;  Indels    6;  Gaps    2;

Qy         67 GHNLKNR--LVGTNYDRSGE----AVSRYFNKVLRAVGELR 101
              | :::|    |  :|    |     |:|  |||| |   |:
Db         88 GASVENNKFCVSVHYRNVAEKDWGVVARLVNKVLEAYPRLK 128


RESULT 10
US-16-683-540-3
; Sequence 3, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 3
;  LENGTH: 629
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-3

  Query Match              3.1%;  Score 36;  DB 1;  Length 629;
  Best Local Similarity   22.0%;  
  Matches   28;  Conservative   16;  Mismatches   49;  Indels   34;  Gaps    6;

Qy         92 KVLRAVGELRNEFIRPPSSATPSKITGNPRWDPYFKDCIGAIDGTHVRASVPKDLEPAFH 151
              |:| |  ||| | :    :  |:: :|              ||       | :|     :
Db        132 KLLEARKELRGELVLVQIN-NPARSSGRD------------IDTVREEVQVMRD---RIN 175

Qy        152 GRKSHCTQNVMAAVDFDLRFTYVLAGWAGTAHDALV---LRNALERENGLRVPQGNCRYI 208
               | |      :  :|  |     || :  |: |  :   :|: | |             |
Db        176 ARFSSPGYEPIVTIDDPLTMHEKLAFY--TSADICIVTAVRDGLSR-------------I 220

Qy        209 PYLNIPC 215
              ||:   |
Db        221 PYIYTVC 227


RESULT 11
US-16-683-540-36
; Sequence 36, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 36
;  LENGTH: 226
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-36

  Query Match              3.0%;  Score 35.5;  DB 1;  Length 226;
  Best Local Similarity   30.8%;  
  Matches    8;  Conservative    4;  Mismatches    5;  Indels    9;  Gaps    1;

Qy        146 LEPAFHGRK---------SHCTQNVM 162
              | ||||  |         : ||: ::
Db         28 LNPAFHHEKIKRMLPVFSACCTETII 53


RESULT 12
US-16-683-540-28
; Sequence 28, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 28
;  LENGTH: 380
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-28

  Query Match              3.0%;  Score 35;  DB 1;  Length 380;
  Best Local Similarity   26.7%;  
  Matches   20;  Conservative    7;  Mismatches   26;  Indels   22;  Gaps    4;

Qy         88 RYFNKVLRAVGELRNEFIRPPSSAT------PSKITGNPRW-----DP---------YFK 127
              |:|:    || ||       || |       |  :   | :     ||          |:
Db        161 RFFHGHAGAVAELHRR--GDPSLAVELPGLPPLSVRDLPTFLTESTDPANYFHAVFLTFR 218

Qy        128 DCIGAIDGTHVRASV 142
              |   |:|    ||:|
Db        219 DLFDALDTETPRATV 233


RESULT 13
US-16-683-540-30
; Sequence 30, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 30
;  LENGTH: 380
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-30

  Query Match              3.0%;  Score 35;  DB 1;  Length 380;
  Best Local Similarity   26.7%;  
  Matches   20;  Conservative    7;  Mismatches   26;  Indels   22;  Gaps    4;

Qy         88 RYFNKVLRAVGELRNEFIRPPSSAT------PSKITGNPRW-----DP---------YFK 127
              |:|:    || ||       || |       |  :   | :     ||          |:
Db        161 RFFHGHAGAVAELHRR--GDPSLAVELPGLPPLSVRDLPTFLTESTDPANYFHAVFLTFR 218

Qy        128 DCIGAIDGTHVRASV 142
              |   |:|    ||:|
Db        219 DLFDALDTETPRATV 233


RESULT 14
US-16-683-540-31
; Sequence 31, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 31
;  LENGTH: 195
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-31

  Query Match              2.9%;  Score 34;  DB 1;  Length 195;
  Best Local Similarity   41.2%;  
  Matches    7;  Conservative    3;  Mismatches    7;  Indels    0;  Gaps    0;

Qy        188 LRNALERENGLRVPQGN 204
              ||  : || |  :| |:
Db         29 LREEVRRECGDEIPTGD 45


RESULT 15
US-16-683-540-33
; Sequence 33, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 33
;  LENGTH: 154
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-33

  Query Match              2.8%;  Score 33.5;  DB 1;  Length 154;
  Best Local Similarity   29.0%;  
  Matches    9;  Conservative    6;  Mismatches    9;  Indels    7;  Gaps    1;

Qy        190 NALERE-------NGLRVPQGNCRYIPYLNI 213
              :|::|:        |:|||:     ||   |
Db         27 SAIQRKASSDLELGGVRVPEDTILTIPIATI 57


RESULT 16
US-16-683-540-20
; Sequence 20, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 20
;  LENGTH: 258
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-20

  Query Match              2.8%;  Score 33.5;  DB 1;  Length 258;
  Best Local Similarity   25.7%;  
  Matches   19;  Conservative    5;  Mismatches   21;  Indels   29;  Gaps    4;

Qy        148 PAFHGRKSHCTQNVMAAVDFDLRFTYVLAGW------------------------AGTA- 182
              |   |    | :  :||   ||    |:  |                        || | 
Db         28 PRTTGGVESCRK--LAAAQVDLSAAAVMGSWLDSMKASSPRHRIMAPLVPGAGAGAGDAE 85

Qy        183 HDALVLR--NALER 194
              ||  : |  :||||
Db         86 HDDWMERHPSALER 99


RESULT 17
US-16-683-540-32
; Sequence 32, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 32
;  LENGTH: 346
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-32

  Query Match              2.8%;  Score 33.5;  DB 1;  Length 346;
  Best Local Similarity   22.1%;  
  Matches   21;  Conservative   13;  Mismatches   26;  Indels   35;  Gaps    5;

Qy          9 FEYL----NNKIWKNDVTCVNMLRLNKASFFHFCKLFRDRGLLQDTIHVCVEQQVAIFFN 64
              | ||    | | || |                     : ||:| | |    : ::|    
Db        243 FRYLPTEKNLKTWKLDK--------------------QVRGMLMDII----KTRLATKDT 278

Qy         65 TVGHNLKNRLVGTNYD-----RSGEAVSRYFNKVL 94
                |:   | |:|   :       ||| :   ::::
Db        279 AAGYG--NDLLGLMLEACAAPEHGEAPALSMDEII 311


RESULT 18
US-16-683-540-38
; Sequence 38, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 38
;  LENGTH: 529
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-38

  Query Match              2.8%;  Score 33.5;  DB 1;  Length 529;
  Best Local Similarity   25.0%;  
  Matches   14;  Conservative    6;  Mismatches   19;  Indels   17;  Gaps    3;

Qy        120 PRWDPYFKDCIGAIDG----THVRASVPKDLEPAFHGRK--------SHCTQNVMA 163
              |     | | :   :|     | |      | ||||  |        | | : :::
Db        142 PAMSKLFADGVANYEGEKWVKHRRI-----LNPAFHLEKLKLMLPAFSACCEELVS 192


RESULT 19
US-16-683-540-6
; Sequence 6, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 6
;  LENGTH: 222
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-6

  Query Match              2.8%;  Score 32.5;  DB 1;  Length 222;
  Best Local Similarity   23.2%;  
  Matches   13;  Conservative   11;  Mismatches   21;  Indels   11;  Gaps    3;

Qy         63 FNTVGHNLK--NRLVGTNY-DRSGEAVSRYFNKVLRA--------VGELRNEFIRP 107
              |:   | |   :||:| :|  : |     |: : :          :|:||:    |
Db          6 FDYARHFLSACSRLLGLDYQSKRGYIGIEYYGRTVTVKILPVGIDMGQLRSVVTAP 61


RESULT 20
US-16-683-540-39
; Sequence 39, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 39
;  LENGTH: 257
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-39

  Query Match              2.8%;  Score 32.5;  DB 1;  Length 257;
  Best Local Similarity   25.0%;  
  Matches   14;  Conservative    6;  Mismatches   19;  Indels   17;  Gaps    3;

Qy        120 PRWDPYFKDCIGAIDG----THVRASVPKDLEPAFHGRK--------SHCTQNVMA 163
              |     | | :   :|     | |      | ||||  |        | | : :::
Db         86 PALSKLFADGVANYEGEKWVKHRRI-----LNPAFHLEKLKLMLPAFSACCEELVS 136


RESULT 21
US-16-683-540-21
; Sequence 21, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 21
;  LENGTH: 121
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-21

  Query Match              2.7%;  Score 32;  DB 1;  Length 121;
  Best Local Similarity   43.8%;  
  Matches    7;  Conservative    4;  Mismatches    5;  Indels    0;  Gaps    0;

Qy        188 LRNALERENGLRVPQG 203
              :|: |:   |||: ||
Db         42 VRSVLKDYPGLRLTQG 57


RESULT 22
US-16-683-540-14
; Sequence 14, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 14
;  LENGTH: 286
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-14

  Query Match              2.7%;  Score 32;  DB 1;  Length 286;
  Best Local Similarity   24.5%;  
  Matches   12;  Conservative   10;  Mismatches   23;  Indels    4;  Gaps    2;

Qy         35 FHFCKLFRDRGLLQDTIHVCVEQQVAIF--FNTVGHNLK--NRLVGTNY 79
              |   ::||   :  | :   :   :  |  |:   | |   :||:| :|
Db        226 FPSSEIFRTIPVRDDLVRALLNADLVGFHTFDYARHFLSACSRLLGLDY 274


RESULT 23
US-16-683-540-2
; Sequence 2, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 292
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-2

  Query Match              2.7%;  Score 32;  DB 1;  Length 292;
  Best Local Similarity   26.0%;  
  Matches   20;  Conservative   11;  Mismatches   34;  Indels   12;  Gaps    5;

Qy         47 LQDTIHVCVEQQVAIFFNTVGHNLKNRLVG--TNYDRSG--EAVSRYFNKVLRAV----- 97
              |||    |::      :  :|  || |:|    |: :      || |     | :     
Db         83 LQDLERTCLDHNRRRCWG-IGFGLKFRVVALDPNFKKLAVEHLVSAYRRTTKRIILLDYD 141

Qy         98 GEL--RNEFIRPPSSAT 112
              | |  :  | : |:| |
Db        142 GTLMPQTSFGKGPTSKT 158


RESULT 24
US-16-683-540-35
; Sequence 35, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 35
;  LENGTH: 350
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-35

  Query Match              2.7%;  Score 32;  DB 1;  Length 350;
  Best Local Similarity   35.0%;  
  Matches    7;  Conservative    3;  Mismatches   10;  Indels    0;  Gaps    0;

Qy         27 LRLNKASFFHFCKLFRDRGL 46
              ||::       ||||   |:
Db        319 LRMSTEDVIEECKLFYFAGM 338


RESULT 25
US-16-683-540-9
; Sequence 9, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9
;  LENGTH: 489
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-9

  Query Match              2.6%;  Score 31;  DB 1;  Length 489;
  Best Local Similarity   23.7%;  
  Matches   14;  Conservative    7;  Mismatches   20;  Indels   18;  Gaps    2;

Qy          2 DERDRIRFEYLNNKIWKNDV-------TCVNMLRLNKASFFHFCKLFRDRGLLQDTIHV 53
              |  |   || : : : :| |        |    : :|| |:           | ||  |
Db        394 DRSDEDMFENIADVMKRNIVAPKTPLFACTVGQKPSKAKFY-----------LDDTFEV 441


RESULT 26
US-16-683-540-8
; Sequence 8, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 8
;  LENGTH: 423
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-8

  Query Match              2.6%;  Score 30;  DB 1;  Length 423;
  Best Local Similarity   23.7%;  
  Matches   14;  Conservative    7;  Mismatches   20;  Indels   18;  Gaps    2;

Qy          2 DERDRIRFEYLNNKIWKNDV-------TCVNMLRLNKASFFHFCKLFRDRGLLQDTIHV 53
              |  |   || : : : :| |        |    : :|| |:           | ||  |
Db        329 DRSDEDMFENIADVMKRNIVAPKTPLFACTVGQKPSKARFY-----------LDDTFEV 376


RESULT 27
US-16-683-540-4
; Sequence 4, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 188
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-4

  Query Match              2.5%;  Score 29.5;  DB 1;  Length 188;
  Best Local Similarity   26.5%;  
  Matches   18;  Conservative    7;  Mismatches   20;  Indels   23;  Gaps    5;

Qy         97 VGELRNEFIRPPS--SATPSKITGNPRWDPYFKDCIGAIDGTHVRASVPKDLEPAF-HGR 153
              || ||::   ||:   |   ::    |  | |               :| ||   | || 
Db        127 VGGLRDDV--PPADHDAVAHELLEGFRCVPTF---------------LPADLRSRFYHG- 168

Qy        154 KSHCTQNV 161
                 | | :
Db        169 --FCKQQL 174


RESULT 28
US-16-683-540-10
; Sequence 10, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 10
;  LENGTH: 210
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-10

  Query Match              2.5%;  Score 29;  DB 1;  Length 210;
  Best Local Similarity   29.7%;  
  Matches   11;  Conservative    4;  Mismatches   18;  Indels    4;  Gaps    2;

Qy        142 VPKDLEPAF-HGRKSHCTQNVMAAVDFDLRFTYVLAG 177
              :| ||   | ||    | | :     : |  :  | |
Db          7 LPADLRSRFYHG---FCKQQLWPLFHYMLPLSPELGG 40


RESULT 29
US-16-683-540-11
; Sequence 11, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 11
;  LENGTH: 380
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-11

  Query Match              2.5%;  Score 29;  DB 1;  Length 380;
  Best Local Similarity   29.7%;  
  Matches   11;  Conservative    4;  Mismatches   18;  Indels    4;  Gaps    2;

Qy        142 VPKDLEPAF-HGRKSHCTQNVMAAVDFDLRFTYVLAG 177
              :| ||   | ||    | | :     : |  :  | |
Db         11 LPADLRSRFYHG---FCKQQLWPLFHYMLPLSPELGG 44


RESULT 30
US-16-683-540-12
; Sequence 12, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 12
;  LENGTH: 380
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-12

  Query Match              2.5%;  Score 29;  DB 1;  Length 380;
  Best Local Similarity   29.7%;  
  Matches   11;  Conservative    4;  Mismatches   18;  Indels    4;  Gaps    2;

Qy        142 VPKDLEPAF-HGRKSHCTQNVMAAVDFDLRFTYVLAG 177
              :| ||   | ||    | | :     : |  :  | |
Db         11 LPADLRSRFYHG---FCKQQLWPLFHYMLPLSPELGG 44


RESULT 31
US-16-683-540-7
; Sequence 7, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 7
;  LENGTH: 148
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-7

  Query Match              2.3%;  Score 27.5;  DB 1;  Length 148;
  Best Local Similarity   16.7%;  
  Matches   10;  Conservative    9;  Mismatches   20;  Indels   21;  Gaps    2;

Qy        112 TPSKITGNPRW---------------DPYFKDCIGAIDGTHVRASVP------KDLEPAF 150
              :| : | :  |               :|       | ||:::           :| :| |
Db          6 SPCRWTRDEEWQKSTHTADFGWMQMAEPVMNLYTEATDGSYIETKETALVWHHQDADPGF 65


RESULT 32
US-16-683-540-13
; Sequence 13, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 13
;  LENGTH: 244
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-13

  Query Match              2.3%;  Score 27.5;  DB 1;  Length 244;
  Best Local Similarity   50.0%;  
  Matches    7;  Conservative    3;  Mismatches    3;  Indels    1;  Gaps    1;

Qy         42 RDRGLLQDTIHVCV 55
              |:|| | | : :||
Db        216 RERGDLPDFV-LCV 228


RESULT 33
US-16-683-540-1
; Sequence 1, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 1
;  LENGTH: 248
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-1

  Query Match              2.3%;  Score 27.5;  DB 1;  Length 248;
  Best Local Similarity   24.6%;  
  Matches   17;  Conservative    5;  Mismatches   20;  Indels   27;  Gaps    4;

Qy         63 FNTVGHNLK--NRLVGTNY-DRSGEAVSRYFNK------------------VLR------ 95
              |:   | |   :|: |  |  : |     || :                  |||      
Db         18 FDYARHFLSCCSRMFGLEYQSKRGYMGLEYFGRTVGIKIMPMGIHMGQLQSVLRLPETEQ 77

Qy         96 AVGELRNEF 104
               | |||  |
Db         78 KVAELRQRF 86


RESULT 34
US-16-683-540-18
; Sequence 18, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 18
;  LENGTH: 271
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-18

  Query Match              2.3%;  Score 27;  DB 1;  Length 271;
  Best Local Similarity   36.8%;  
  Matches    7;  Conservative    4;  Mismatches    8;  Indels    0;  Gaps    0;

Qy        185 ALVLRNALERENGLRVPQG 203
              | ::: |||    |:|  |
Db        157 ARLVKEALEAYPRLKVTNG 175


RESULT 35
US-16-683-540-19
; Sequence 19, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 19
;  LENGTH: 143
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-19

  Query Match              2.3%;  Score 26.5;  DB 1;  Length 143;
  Best Local Similarity   22.5%;  
  Matches    9;  Conservative    7;  Mismatches    9;  Indels   15;  Gaps    2;

Qy        131 GAIDGTHVRASVPK-------------DLEPAFHGRKSHC 157
              | :|   :::| |:             | :||:    | |
Db         59 GLLDA--MKSSSPRKKHNLAFGQGNTPDEDPAYSAWMSKC 96


RESULT 36
US-16-683-540-15
; Sequence 15, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 15
;  LENGTH: 271
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-15

  Query Match              2.3%;  Score 26.5;  DB 1;  Length 271;
  Best Local Similarity   71.4%;  
  Matches    5;  Conservative    1;  Mismatches    0;  Indels    1;  Gaps    1;

Qy         34 FFH-FCK 39
              |:| |||
Db        137 FYHGFCK 143

RESULT 37
US-16-683-540-29
; Sequence 29, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 29
;  LENGTH: 107
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-29

  Query Match              2.1%;  Score 25;  DB 1;  Length 107;
  Best Local Similarity   50.0%;  
  Matches    4;  Conservative    1;  Mismatches    3;  Indels    0;  Gaps    0;

Qy        153 RKSHCTQN 160
              || :|  |
Db         52 RKDNCKDN 59


RESULT 38
US-16-683-540-34
; Sequence 34, Application US/16683540
; GENERAL INFORMATION
;  APPLICANT: THE BOARD OF TRUSTEES OF THE UNIVERSITY OF ARKANSAS
;  APPLICANT:Rouse, Christopher E
;  APPLICANT:Roma-Burgos, Nilda
;  TITLE OF INVENTION: PLANT CELLS AND PLANTS MODIFIED TO INCREASE HERBICIDE RESISTANCE
;  TITLE OF INVENTION:AND STRESS TOLERANCE AND METHODS OF USING THE SAME
;  FILE REFERENCE: 169946.00515
;  CURRENT APPLICATION NUMBER: US/16/683,540
;  CURRENT FILING DATE: 2019-11-14
;  PRIOR APPLICATION NUMBER: 62/767,033
;  PRIOR FILING DATE: 2018-11-14
;  NUMBER OF SEQ ID NOS: 63
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 34
;  LENGTH: 183
;  TYPE: PRT
;  ORGANISM: Echinochloa colona
US-16-683-540-34

  Query Match              2.1%;  Score 25;  DB 1;  Length 183;
  Best Local Similarity   25.5%;  
  Matches   14;  Conservative    7;  Mismatches   24;  Indels   10;  Gaps    2;

Qy         88 RYFNKVLRAVGELRNEFIRPPSSATPSKITGN----PRWDPYFKDCIGAIDGTHV 138
              |:|:  |  :  || |       |  :   |:    |   |:|:  |     | |
Db         43 RFFSGNLGDIKRLRAE------GAGVTLDAGDHDFIPMVQPHFRKWISLYGRTFV 91


Search completed: October  6, 2022, 13:06:48
Job time : 1 secs

/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662